

Exhibit 10.2


SEVENTH AMENDMENT TO
UNDERWRITING, CONTINUING INDEMNITY AND SECURITY AGREEMENT


This SEVENTH AMENDMENT TO UNDERWRITING, CONTINUING INDEMNITY AND SECURITY
AGREEMENT (this “Amendment”), dated as of August 4, 2015, is made by and among
Federal Insurance Company, an Indiana corporation (“Federal”); American Home
Assurance Company, National Union Fire Insurance Company of Pittsburgh, Pa., and
The Insurance Company of the State of Pennsylvania (collectively “AIG”); Liberty
Mutual Insurance Company, a Massachusetts company, Liberty Mutual Fire Insurance
Company, and Safeco Insurance Company of America (collectively, “Liberty
Mutual”); Quanta Services, Inc., a Delaware corporation (“Quanta”) and an
Indemnitor; the other undersigned Indemnitors; and the Stallone Companies (as
hereinafter defined).


WHEREAS, Federal, AIG, Liberty Mutual, the Indemnitors and certain of the
Stallone Companies are party to that certain Underwriting, Continuing Indemnity
and Security Agreement, dated as of March 14, 2005, as amended by that certain
Joinder Agreement and Amendment to Underwriting, Continuing Indemnity and
Security Agreement dated as of November 28, 2006, wherein AIG was added as a
Surety, as further amended by that certain Second Amendment to Underwriting,
Continuing Indemnity and Security Agreement dated as of January 9, 2008, as
further amended by that certain Joinder and Third Amendment to Underwriting,
Continuing Indemnity and Security Agreement dated as of December 19, 2008, as
further amended by that certain Joinder Agreement and Fourth Amendment to
Underwriting, Continuing Indemnity and Security Agreement dated as of March 31,
2009, wherein Liberty Mutual was added as a Surety, as further amended by that
certain Joinder and Fifth Amendment to Underwriting, Continuing Indemnity and
Security Agreement dated as of May 17, 2012, and as further amended by that
certain Sixth Amendment to Underwriting, Continuing Indemnity, and Security
Agreement dated as of December 3, 2012 (collectively, the “Underwriting
Agreement”);


WHEREAS, the Stallone Companies (as defined in Section 2(d) below) are
contemporaneously herewith being sold to a third party;


WHEREAS, in connection with such sale of the Stallone Companies, the Indemnitors
have requested, and Surety has agreed, subject to certain conditions set forth
herein, to remove and release the Stallone Companies as Principals and
Indemnitors under the Underwriting Agreement, as amended by this Amendment, and
the other Surety Credit Documents; and


WHEREAS, the parties to the Underwriting Agreement desire to further amend the
Underwriting Agreement as hereinafter set forth, and this Amendment, the terms
hereof and consummation of the transactions contemplated hereby will be
beneficial to the Indemnitors and the Stallone Companies;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto hereby agree as follows:




DM3\3445780.4

--------------------------------------------------------------------------------




1.    Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein are used herein as defined in the Underwriting Agreement.


2.    Amendments.


(a)    The definition of “Bonds” in Section 1 of the Underwriting Agreement is
amended to add the following at the end of such definition:


“Bonds” will also mean any surety agreements, undertakings, or instruments of
guaranty signed by Surety on behalf of any of the Stallone Companies prior to
the Seventh Amendment Effective Date, exclusive of the Stallone Open Bonds.


(b)    The definitions of “Indemnitors” and “Principal” in Section 1 of the
Underwriting Agreement are each amended to add the following to each such
definition, at the end of each such definition:


Notwithstanding the foregoing or anything in this Agreement or any other Surety
Credit Document to the contrary, in no event will any of the Stallone Companies
be an Indemnitor or Principal for purposes of this Agreement or any other Surety
Credit Document. The exclusion of the Stallone Companies as Indemnitors and
Principals for the purposes of this Agreement and each other Surety Credit
Document will not limit the indemnity obligations of any of the Stallone
Companies as may be agreed to by any of such Stallone Companies in any other
agreement entered into by any of such Stallone Companies (other than any Surety
Credit Document).


(c)    The definition of “Surety Loss” in Section 1 of the Underwriting
Agreement is amended to restate subparagraph (a) of said definition (exclusive
of items (1) – (5) thereunder) to read as follows:


all damages, costs, reasonable attorney fees, and liabilities (including all
reasonable expenses incurred in connection therewith) which Surety actually
incurs by reason of (i) executing or procuring the execution of any surety
agreements, undertakings, or instrument of guarantee, or renewal or continuation
thereof, signed by Surety on behalf of (y) any Principal or Island Mechanical,
Hawaii, and (z) if requested by any Indemnitor, any Affiliates and Subsidiaries
of Quanta Services, Inc., (ii) Bonds which may be already or hereafter be
executed on behalf of any Principal and/or any Foreign Subsidiary, or renewal or
continuation thereof, (iii) Bonds that were already executed by Surety prior to
the Sixth Amendment Effective Date on behalf of any of the Trench Companies, or
renewal or continuation thereof, exclusive of the Trench Open Bonds; and/or (iv)
Bonds that were already executed by Surety prior to the Seventh Amendment
Effective Date on behalf of any of the Stallone Companies, or renewal or
continuation thereof, exclusive of the Stallone Open Bonds; or which Surety
actually incurs by reason of making any investigation on account thereof,
prosecuting or defending any action in connection therewith, obtaining a
release, recovering, or attempting to recover any salvage in connection
therewith or enforcing by litigation or otherwise any of the provisions of this
Agreement, including, but not limited to:


2
DM3\3445780.4

--------------------------------------------------------------------------------




    
(d)    Section 1 of the Underwriting Agreement is amended to add the following
defined terms in alphabetical order:


“Seventh Amendment Effective Date” means August 4, 2015.


“Stallone Companies” means and includes the following: Quanta Fiber Networks,
Inc., a Delaware corporation; InfraSource FI, LLC, a Delaware limited liability
company; Sunesys, LLC, a Delaware limited liability company; Sunesys of
Massachusetts, LLC, a Delaware limited liability company; and Sunesys of
Virginia, Inc., a Virginia corporation.


“Stallone Open Bonds” means and includes all of the surety agreements,
undertakings, or instruments of guaranty listed on the attached Exhibit E, which
were signed by Surety on behalf of any or all or any combination of the Stallone
Companies.


(e)    Section 38 of the Underwriting Agreement is hereby amended to replace the
addresses for notices to the Indemnitors with the following:


Indemnitors:            Quanta Services, Inc.
2800 Post Oak Blvd., Suite 2600
Houston, Texas 77056-6175
Attn: General Counsel


With a copy to:        Duane Morris LLP
1330 Post Oak Blvd., Suite 800
Houston, Texas 77056-3166
Attn: Shelton M. Vaughan


(f)    Section 54 of the Underwriting Agreement is deleted in its entirety and
replaced with the following:


54.    Collateral Release. Notwithstanding anything in this Agreement or any
other Surety Credit Document to the contrary, subject to prior or concurrent
release by Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”) for the lenders under that certain Third Amended and Restated Credit
Agreement, dated as of October 30, 2013, as amended, modified, supplemented and
extended from time to time (including, without limitation, any renewals,
restatements and replacements thereof) (the “Third Amended and Restated Credit
Agreement”), among the Administrative Agent, such lenders, Quanta Services, Inc.
and its subsidiaries party thereto, of the Administrative Agent’s liens and
security interests granted pursuant to the Collateral Documents (as such term is
defined in the Third Amended and Restated Credit Agreement), upon notice from
Quanta Services, Inc., on the first date (the “Release Date”) on which two of
the following three conditions are met: (i) the corporate credit rating of
Quanta Services, Inc. is BBB- or higher by


3
DM3\3445780.4

--------------------------------------------------------------------------------




Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies,
Inc. and any successor thereto (“S&P”), (ii) the corporate family rating of
Quanta Services, Inc. is Baa3 or higher by Moody’s Investors Service, Inc. and
any successor thereto (“Moody’s”) or (iii) the corporate credit rating of Quanta
Services, Inc. is BBB- or higher by Fitch Ratings, Inc. and any successor
thereto (“Fitch”) (each such rating described in clauses (i), (ii) and (iii), an
“Investment Grade Rating”), and so long as no default or Event of Default exists
on such date or immediately after giving effect to the release of liens
contemplated hereby, any and all liens and security interests (including,
without limitation, all Liens (as such term is defined in this Agreement)
created by or arising in connection with this Agreement or any other Surety
Credit Document shall automatically and immediately be fully released and all
Collateral shall automatically and immediately be released from all such liens,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral or any other collateral or property
constituting such a lien or subject to any such lien shall terminate and revert
to the Indemnitors (the “Collateral Release”). At the request and sole expense
of any Indemnitor following any such release, Surety shall deliver to such
Indemnitor any Collateral or other such property held by Surety under any Surety
Credit Document, and execute and deliver to such Indemnitor such documents as
such Indemnitor shall reasonably request to evidence such release. In the event
Surety requires the Indemnitors to execute such documents, promptly, and in any
event within 60 days (or such longer period as is reasonably acceptable to
Surety) after notice to Quanta Services, Inc. from Surety following the first
date after the Release Date on which Quanta Services, Inc. fails to maintain an
Investment Grade Rating from at least two of S&P, Moody’s or Fitch, the
Indemnitors shall (i) execute and deliver to Surety security documents, in form
and substance reasonably satisfactory to Surety, pursuant to which the
Indemnitors shall grant to Surety a security interest in all property (and types
of property) then owned or held by such Person that constituted Collateral under
the Surety Credit Documents as in effect immediately prior to the Release Date
and (ii) take such actions as shall be necessary or reasonably requested by
Surety to grant and perfect such Liens all at the expense of the Indemnitors (a
“Collateral Reinstatement”). Without limiting the generality of the foregoing
and except as provided in the following sentence, at all times after any Release
Date and prior to consummation of a Collateral Reinstatement, Section 3(e) of
this Agreement shall be deemed to have been deleted and this Section 54 shall
govern and control to the extent of any conflict between the other provisions of
this Agreement (including, without limitation, Section 5 of this Agreement) or
the other Surety Credit Documents and this Section 54. In the event the
Indemnitors fail to execute and deliver to Surety the above required documents,
or Surety determines that it would prefer to proceed without these documents,
then a Collateral Reinstatement will have occurred and this Section 54 will
automatically be rendered null and void at such time as Quanta Services, Inc.
fails to maintain an Investment Grade Rating from at least two of S&P, Moody’s
or Fitch, and the terms of the Surety Credit Documents will be reinstated as
though this Section 54 had never been added to this Agreement. Notwithstanding
any provisions of this Section 54, the foregoing Collateral Release will not
adversely affect or modify: (x) Surety’s right to decline to execute any and all
bonds in Surety’s


4
DM3\3445780.4

--------------------------------------------------------------------------------




discretion, all as further provided in Section 3; (y) the contractual rights of
Surety upon default as provided in Section 33 of this Agreement and as provided
under the Indemnity Agreement; and (z) Surety’s rights of equitable subrogation,
which are hereby acknowledged by the Indemnitors.


(g)    Exhibit A to the Underwriting Agreement is hereby deleted in its entirety
and replaced with Exhibit A to this Amendment.


(h)    A new Exhibit E to the Underwriting Agreement is hereby added in the form
attached as Exhibit E to this Amendment.


3.    Representations and Warranties. Each party to this Amendment, individually
and for itself only, hereby represents and warrants to each of the other parties
as follows:


(a)    The execution, delivery and performance by such party of this Amendment
and the performance by such party of its respective obligations under this
Amendment and the Underwriting Agreement, as amended hereby, and the
consummation of the transactions contemplated hereby and thereby, (i) have been
duly authorized by all necessary corporate or other such action, if any, and
(ii) do not and will not, with or without the giving of notice or lapse of time
or both, (x) contravene any term or condition of its organizational documents or
(y) violate any applicable laws. Such party has all requisite corporate,
partnership or limited liability company power and authority to enter into this
Amendment and to perform its obligations hereunder and under the Underwriting
Agreement, as amended hereby, as applicable.


(b)    This Amendment has been duly and validly executed and delivered by such
party and this Amendment and the Underwriting Agreement, as amended hereby, as
applicable, constitute the legal, valid and binding obligations of such party,
enforceable against such party in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).


4.    Release.


(a)    Surety hereby (i) releases and terminates all liabilities, duties,
covenants, and obligations of the Stallone Companies, together with their
respective officers, directors, employees, and their respective successors and
assigns, under the Surety Credit Documents (when referred to in this Section 4,
“Obligations”), releases all assets and Collateral owned by each Stallone
Company, and releases all claims, demands, actions, causes of action, debts,
costs, and liabilities whatsoever, whether at law or in equity, under the Surety
Credit Documents (when referred to in this Section 4, “Claims”), including,
without limitation, any Obligations or Claims that relate to any of the Stallone
Companies in the capacity as Indemnitor or Principal; (ii) releases all Liens of
Surety on the Collateral that constitutes assets owned by the Stallone
Companies; and (iii) terminates and releases any trusts created in favor of
Surety in any funds owned or held by any of the Stallone Companies, provided,
that, said funds are not proceeds of any Collateral provided to Surety by any of
the other Indemnitors in which Surety retains its Lien and security interest, in
each case without the need for


5
DM3\3445780.4

--------------------------------------------------------------------------------




any further action. Surety hereby agrees and acknowledges that any and all such
Obligations, Claims, and Liens are hereby terminated and released. Surety and
the other parties hereto also agree that the power of attorney granted by any of
the Stallone Companies in favor of Quanta pursuant to Section 53 of the
Underwriting Agreement is hereby terminated. Notwithstanding the forgoing or
anything in this Agreement or any other Surety Credit Document to the contrary,
the foregoing will not release or limit the Stallone Companies from any
indemnity or other Obligations of any of the Stallone Companies as may be
expressly agreed to by any of such Stallone Companies in any other agreement
entered into by any of such Stallone Companies after the Seventh Amendment
Effective Date.


(b)    Surety hereby terminates and releases all liabilities, duties, covenants,
and Obligations of Principals and the Indemnitors (but, for the avoidance of
doubt, excluding the Stallone Companies), together with their respective
officers, directors, employees, and their respective successors and assigns,
under or in connection with the Stallone Open Bonds, and releases all claims,
demands, actions, causes of action, debts, costs, and liabilities whatsoever,
whether at law or in equity, under or in connection with the Stallone Open Bonds
as they relate to Principals and the Indemnitors (but, for the avoidance of
doubt, excluding the Stallone Companies), in each case without the need for any
further action.


(c)    Surety will deliver or cause to be delivered to Quanta, or a party
designated by Quanta, on the Seventh Amendment Effective Date, UCC Termination
Statements and such other lien releases or termination documents, and will take
or cause to be taken such other actions, in each case, as Quanta may request in
order to evidence or otherwise give public notice of the termination of the
Obligations, the Claims and the Liens and collateral terminations and releases
of the Collateral of the Stallone Companies, and Quanta and/or its designee(s)
are hereby authorized to file such UCC Termination Statements and other lien
releases with the appropriate filing offices.


5.    Further Instruments and Actions. The parties to this Amendment hereby
agree to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent and purpose of this Amendment
and the Underwriting Agreement, as amended hereby.


6.    Amendment. This Amendment may not be amended or modified except by a
writing signed by or on behalf of each of the parties hereto.


7.    Headings. The section headings in this Amendment are included for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.


8.    Governing Law. This Amendment will be governed by and construed and
enforced in accordance with the laws of the State of New York (without giving
effect to its conflict of laws principles).


9.    Ratification. The Underwriting Agreement, the other Surety Credit
Documents, and any other documents executed and delivered pursuant thereto or in
connection therewith are each ratified and confirmed in all respects and will
remain in full force and effect in accordance with their respective terms, as
modified by this Amendment.


6
DM3\3445780.4

--------------------------------------------------------------------------------






10.    Entire Agreement. This Amendment, together with the Underwriting
Agreement and the other Surety Credit Documents, represent the entire agreement
between the parties hereto concerning the subject matter hereof, and all oral
discussions and prior agreements are merged herein.


11.    Severability. Should any provision of this Amendment be invalid or
unenforceable for any reason, the remaining provisions hereof will remain in
full effect.


12.    Binding Agreement. This Amendment, and the terms, covenants and
conditions hereof, will be binding upon the parties hereto and their respective
successors and assigns, and will inure to the benefit of the parties and their
respective successors and permitted assigns.


13.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A facsimile copy of an executed original
counterpart of this Amendment shall have the same force and effect as an
executed original counterpart.


14.    Effect. Upon the effectiveness of this Amendment, each reference in the
Underwriting Agreement to “this Agreement,” “hereunder” or words of like import
shall mean and be a reference to the Underwriting Agreement, as affected and
amended by this Amendment.


[Signature Pages Follow]




7
DM3\3445780.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
SURETY:


FEDERAL INSURANCE COMPANY




By:    /s/ David B. Norris, Jr            
Name: David B. Norris, Jr                 
Title:_ Vice President                    




LIBERTY MUTUAL INSURANCE COMPANY




By:    /s/ Kris L. Hill                    
Name: Kris L. Hill                    
Title:    Assistant Secretary                




LIBERTY MUTUAL FIRE INSURANCE COMPANY


By:    /s/ Kris L. Hill                    
Name:    Kris L. Hill                    
Title:    Assistant Secretary                
                        


SAFECO INSURANCE COMPANY OF                                 AMERICA




By:    /s/ Kris L. Hill                    
Name:    Kris L. Hill                    
Title:    Assistant Secretary                




















8
DM3\3445780.4

--------------------------------------------------------------------------------




AMERICAN HOME ASSURANCE COMPANY
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA. THE INSURANCE COMPANY
OF THE STATE OF PENNSYLVANIA




By:    /s/ John L. Ames                
Name:    John L. Ames                    
Title:    V.P.___                    


PRINCIPAL/INDEMNITORS:
 
QUANTA SERVICES, INC.




By:     /s/ Nicholas M. Grindstaff            
Name:    Nicholas M. Grindstaff
Title:    Vice President - Finance
    
BRENT WOODWARD, INC.
CAN-FER UTILITY SERVICES, LLC
CONAM CONSTRUCTION CO.
CRUX SUBSURFACE, INC.
DACON CORPORATION
DASHIELL CORPORATION
ENERGY CONSTRUCTION SERVICES, INC.
FIVE POINTS CONSTRUCTION CO.
HARGRAVE POWER, INC.
H.L. CHAPMAN PIPELINE CONSTRUCTION,
INC.
INFRASOURCE CONSTRUCTION, LLC
INFRASOURCE FIELD SERVICES, LLC
INFRASOURCE INSTALLATION, LLC
INFRASOURCE, LLC
INFRASOURCE SERVICES, LLC
INTERMOUNTAIN ELECTRIC, INC.
IRBY CONSTRUCTION COMPANY
ISLAND MECHANICAL CORPORATION    
J.C.R. CONSTRUCTION CO., INC.
J.W. DIDADO ELECTRIC, LLC
MANUEL BROS., INC.
MEARS CONSTRUCTION, LLC
MEARS GROUP, INC.
MEJIA PERSONNEL SERVICES, INC.
MERCER SOFTWARE SOLUTIONS, LLC


9
DM3\3445780.4

--------------------------------------------------------------------------------




M.J. ELECTRIC, LLC
NORTHSTAR ENERGY SERVICES, INC.
NOVA GROUP, INC.
NOVA NEXTGEN SOLUTIONS, LLC
PAR ELECTRICAL CONTRACTORS, INC.
PERFORMANCE ENERGY SERVICES, L.L.C.
PHOENIX POWER GROUP, INC.
POTELCO, INC.
PRICE GREGORY INTERNATIONAL, INC.
PROBST ELECTRIC, INC.
QPS ENGINEERING, LLC
QUANTA ELECTRIC POWER SERVICES, LLC
QUANTA ENERGY SERVICES, LLC
QUANTA FIELD SERVICES, LLC
QUANTA-POTELCO ELECTRICAL UTILITIES,
LLC
QUANTA POWER GENERATION, INC.
QUANTA TECHNOLOGY, LLC
QUANTA UTILITY INSTALLATION
COMPANY, INC.
ROAD BORE CORPORATION
SERVICE ELECTRIC COMPANY
SOUTHWEST TRENCHING COMPANY, INC.
SUMMIT LINE CONSTRUCTION, INC.
SUMTER UTILITIES, INC.
T. G. MERCER CONSULTING SERVICES, INC.
THE RYAN COMPANY, INC.
TOM ALLEN CONSTRUCTION COMPANY
UNDERGROUND CONSTRUCTION CO., INC.
UTILIMAP CORPORATION
UTILITY LINE MANAGEMENT SERVICES,
INC.
WINCO, INC.




By:     /s/ Nicholas M. Grindstaff            
Name:    Nicholas M. Grindstaff
Title:    Treasurer


















10
DM3\3445780.4

--------------------------------------------------------------------------------




DIGCO UTILITY CONSTRUCTION, L.P.
LINDSEY ELECTRIC, L.P.
NORTH HOUSTON POLE LINE, L.P.


By: Mejia Personnel Services, Inc., Its General    
Partner                        


By:     /s/ Nicholas M. Grindstaff            
Name:    Nicholas M. Grindstaff
Title:    Treasurer




STALLONE COMPANIES:


QUANTA FIBER NETWORKS, INC.
INFRASOURCE FI, LLC
SUNESYS, LLC
SUNESYS OF MASSACHUSETTS, LLC
SUNESYS OF VIRGINIA, INC.




By:     /s/ Nicholas M. Grindstaff            
Name:    Nicholas M. Grindstaff
Title:    Treasurer
                                            




11
DM3\3445780.4

--------------------------------------------------------------------------------





Exhibit A


LIST OF PRINCIPAL/INDEMNITORS


Principal
Jurisdiction of Formation
Location of Chief Executive Office and Principal Place of Business
Tax ID No.
Prior Names or Trade Names
Quanta Services, Inc.
Delaware
2800 Post Oak Blvd., Suite 2600
Houston, TX 77056
74-2851603
None
Brent Woodward, Inc.
Oregon
3743 N. Hwy 97
Redmond, OR 97756
93-1096658
None
CAN-FER Utility Services, LLC
Delaware
3340 Roy Orr Boulevard
Grand Prairie, TX 75050
76-0589263
CAN-FER Construction Company

Quanta Utility Services, LLC

Northern Line Layers, LLC
Conam Construction Co.
Texas
301 W. Northern Lights Blvd., Ste. 300
Anchorage, AK 99503
75-1984829
None
Crux Subsurface, Inc.
Delaware
16707 E. Euclid Ave.
Spokane Valley, WA 99216
76-0644263
Quanta LXV Acquisition, Inc.

Crux Engineering Group

Inland Pacific Drill Supply
Dacon Corporation
Delaware
1300 Underwood Road
Deer Park, TX 77536
20-3699950
Dacon, LLC
Dashiell Corporation
Delaware
12301 Kurland Drive
Ste. 400
Houston, TX 77034
20-3699713
Dashiell, LLC


Dacon Corporation


Dashiell (DE) Corporation
Digco Utility Construction, L.P.
Delaware
1608 Margaret Street
Houston, TX 77093
76-0612176
Digco Utility Construction Limited Partnership
Ranger Field Services, Inc.
Energy Construction Services, Inc.
Delaware
14100 East Thirty-Fifth Place Ste. 100,
Aurora, CO 80011
27-4914829
None
Five Points Construction Co.
Texas
5145 Industrial Way
Benicia, CA 94510
94-2738636
None
Hargrave Power, Inc.
Delaware
3340 Roy Orr Blvd., Ste. 203
Grand Prairie, TX 75050
76-0612175
DE Southeast Pipeline Construction, Inc.


Quanta Utility Services-Gulf States, Inc.
H. L. Chapman Pipeline Construction, Inc.
Delaware
9250 FM 2243
Leander, TX 78641
76-0598341
DB Utilities


Sullivan Welding


Chapman Pipeline Construction, Inc., H.L.





    EXHIBIT A
DM3\3445780.4

--------------------------------------------------------------------------------





Principal
Jurisdiction of Formation
Location of Chief Executive Office and Principal Place of Business
Tax ID No.
Prior Names or Trade Names
InfraSource Construction, LLC
Delaware
4033 East Morgan
Ypsilanti, MI 48197
04-3633384
IUC Illinois, LLC
IUC North Dakota
IUC Nebraska, LLC
IUC Underground, LLC
InfraSource Underground Construction, LLC
QS Mats
Trans Tech Electric
InfraSource Field Services, LLC
Delaware
4033 East Morgan
Ypsilanti, MI 48197
27-1426720
None
InfraSource Installation, LLC
Delaware
4033 East Morgan
Ypsilanti, MI 48197
41-1625874
None


InfraSource, LLC
Delaware
411 Edwardsville Road
Troy, IL 62294
20-5703765
InfraSource Construction California, Inc.
IUS Underground, LLC
InfraSource Services, LLC
Delaware
14103 Stewart Road
Sumner, WA 98390
30-0743355
None
Intermountain Electric, Inc.
Colorado
14100 East Thirty-Fifth Place Ste. 100,
Aurora, CO 80011


84-0906573
Colorado IM Electric
Grand Electric Company
IME
IM Electric, Inc.
IME – Intermountain Electric, Inc.
Irby Construction Company
Mississippi
817 S. State Street
Jackson, MS 39201
64-0902002
Irby Construction Company, Inc.
Okay Construction Company, LLC
Island Mechanical Corporation
Hawaii
91-230 Kuhela St.
Kapolei, HI 96707
99-0299930
None
J.C.R. Construction Co., Inc.
New Hampshire
181 Route 27
Raymond, NH 03077
02-0392585
None
J.W. Didado Electric, LLC
Delaware
1022 Kelly Avenue
Akron, OH 44306
47-3297963
None
Lindsey Electric, L.P.
Texas
1608 Margaret Street
Houston, TX 77093
02-0557008
None
Manuel Bros., Inc.
Delaware
908 Taylorville Road,
Suite 104
Grass Valley, CA 95949
76-0577087
Renaissance Construction
Western Directional
Mears Construction, LLC
Georgia
4033 East Morgan
Ypsilanti, MI 48197
58-1696154
InfraSource Underground Construction Services, LLC
InfraSource Construction Services, LLC
Mears Construction of GA, LLC
Mears Group, Inc.
Delaware
4500 N. Mission Road
Rosebush, MI 48878
76-0612167
Mears/CPG LLC
Mears/HDD, LLC





    2
DM3\3445780.4

--------------------------------------------------------------------------------





Principal
Jurisdiction of Formation
Location of Chief Executive Office and Principal Place of Business
Tax ID No.
Prior Names or Trade Names
Mejia Personnel Services, Inc.
Texas
2800 Post Oak Blvd., Ste. 2600, Houston, TX 77056
75-2575734
None
Mercer Software Solutions, LLC
Texas
120 El Chico Trail
Willow Park, TX 76087
45-3082618
Mercer Technical Services
M.J. Electric, LLC
Delaware
200 W. Frank Pipp Drive Iron Mountain, MI 49801
20-5565796
Great Lakes Line Builders
M.J. Electric California, Inc.
M.J. Electric, LLC Iron Mountain
Iron Mountain M.J. Electric, LLC
North Houston Pole Line, L.P.
Texas
1608 Margaret Street
Houston, TX 77093
74-1675857
Quanta Foundation Services
Quanta Foundation Services, Limited Partnership
NorthStar Energy Services, Inc.




North Carolina
11712 Statesville Road
Huntersville, NC 28078
56-0861169
InfraSource Pipeline Facilities, Inc.
Bradford Brothers, Incorporated
Nova Group, Inc.
California
185 Devlin Road
Napa, CA 94558
94-1395150
NGI Construction, Inc.
NGI Construction
Nova NextGen Solutions, LLC
Delaware
185 Titus Avenue
Warrington, PA 18976
27-1243294
None
PAR Electrical Contractors, Inc.
Missouri
4770 North Belleview Avenue, Ste. 300
Kansas City, MO 64116
44-0591890
Riggin & Diggin Line Construction, Inc.
Computapole
Union Power Construction Company
Seaward Corporation
Longfellow Drilling, Inc.
Par Infrared Consultants
Performance Energy Services, L.L.C.
Louisiana
132 Valhi Lagoon Crossing
Houma, LA 70360
72-1477905
None
Phoenix Power Group, Inc.
Delaware
711 Grand Blvd.
Deer Park, New York 11729
45-4066382
None
Potelco, Inc.
Washington
14103 8th Street East
Sumner, WA 98390
91-0784248
Allteck Line Contractors (USA), Inc.
Kingston Constructors, Inc.
Kuenzi Construction, Inc.
NorAm Telecommunications, Inc.
Potelco, Incorporated
Price Gregory International, Inc.
Delaware
920 Memorial City Way, Ste. 600
Houston, TX 77024
73-1103884
None





    3
DM3\3445780.4

--------------------------------------------------------------------------------





Principal
Jurisdiction of Formation
Location of Chief Executive Office and Principal Place of Business
Tax ID No.
Prior Names or Trade Names
Probst Electric, Inc.
Utah
875 South 6th West
Ste. 600
Heber City, UT 84032
46-2477123
None
QPS Engineering, LLC
Delaware
4500 S. Garnett
Exchange Center,
Ste. 700
Tulsa, OK 74
27-1803910
None
Quanta Electric Power Services, LLC
Delaware
2800 Post Oak Blvd., Suite 2600
Houston, Texas 77056
46-1225848
None
Quanta Energy Services, LLC
Delaware
2800 Post Oak Blvd., Suite 2600
Houston, Texas 77056
46-1255956
None
Quanta Field Services, LLC
Delaware
5445 DTC Parkway
Ste. 1200
Greenwood Village, CO 80111
90-1021748
None
Quanta-Potelco Electrical Utilities, LLC
Delaware
2800 Post Oak Blvd., Suite 2600
Houston, Texas 77056
47-4072819
None
Quanta Power Generation, Inc.
Delaware
5445 DTC Parkway
Ste. 1200
Greenwood Village, CO 80111
26-2274603
Quanta Renewable Energy Services, LLC
Quanta Renewable Energy
Quanta Fossil Power
Quanta
Quanta Technology, LLC
Delaware
4020 Westchase Blvd.
Ste. 300
Raleigh, NC 27607
56-2677058
Delaware Quanta Technology, LLC
Quanta Utility Installation Company, Inc.
Delaware
2800 Post Oak Blvd., Suite 2600
Houston, Texas 77056
76-0592449
None




Road Bore Corporation
Hawaii
91-230 Kuhela St.
Kapolei, HI 96707
99-0299930
None
Service Electric Company
Delaware
1621 East 25th Street
Chattanooga, TN 37404
76-0644270
Quanta LXVI Acquisition, Inc.
Southwest Trenching Company, Inc.
Texas
1608 Margaret St.
Houston, Texas 77093
76-0106600
None
Summit Line Construction, Inc.
Utah
875 South Industrial Pkwy
Heber City, UT 84032
27-1618499
None
Sumter Utilities, Inc.
Delaware
1151 North Pike West
Sumter, SC 29153
76-0577089
Sumter Builders Construction Contracting
T. G. Mercer Consulting Services, Inc.
Texas
120 El Chico Trail
Willow Park, TX 76087
71-0679572
None





    4
DM3\3445780.4

--------------------------------------------------------------------------------





Principal
Jurisdiction of Formation
Location of Chief Executive Office and Principal Place of Business
Tax ID No.
Prior Names or Trade Names
The Ryan Company, Inc.
Massachusetts
15 Commerce Way
Norton, MA 02766
04-2387367
Eastern Communications Corp.
The Ryan Company, Inc. of Massachusetts
The Ryan Company of Massachusetts
Ryan Company Inc. (The)
The Ryan Company Incorporated of Massachusetts
The Ryan Company Incorporated Electrical Contractors
Tom Allen Construction Company
Delaware
411 Edwardsville Road
Troy, Illinois 62294
76-0589277
TA Construction


Allen Construction Company, Tom
Underground Construction Co., Inc.
Delaware
5145 Industrial Way
Benicia, CA 94510
76-0575471
Delaware Underground Construction Co.


Maryland Underground Construction Co., Inc.


Underground Construction Co., Inc. (Delaware)


UCC-Underground Construction Co., Inc.
Utilimap Corporation
Missouri
10025 Office Center Ave.
St. Louis, MO 63128
43-1939873
Computapole
Utility Line Management Services, Inc.
Delaware
4770 North Belleview Avenue, Suite 300
Kansas City, Missouri 64116-2188
76-0612162
None
Winco, Inc.
Oregon
22300 NE Yellow Gate Lane
Aurora, OR 97002
93-1077101
Winco Powerline Services





    5
DM3\3445780.4

--------------------------------------------------------------------------------






Exhibit E


STALLONE OPEN BONDS


(Attached)


17
DM3\3445780.4